Citation Nr: 0702031	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in June 2004, and a 
substantive appeal was received in June 2004.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that for the purposes of service connection, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran's examination upon entry into service appears to 
show preexisting right ear hearing loss.  It appears that the 
veteran contends that his right ear hearing loss increased in 
severity during service due to noise exposure.  The veteran 
and his representative maintain that subsequent audiometric 
tests during service demonstrate such increase in severity of 
the right ear hearing loss.  

Although the record includes several private audiological 
test reports, the reported test results are somewhat 
inconsistent.  Under the circumstances, the Board believes 
that a VA audiological examination with opinion should be 
conducted to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
audiologic examination for the purpose of 
determining the nature, etiology and 
severity of the veteran's right ear 
hearing loss.  It is imperative that the 
complete claims file be made available to 
the examiner for review in connection 
with the examination.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
medical records; post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or more likelihood) 
that there was an increase in severity of 
the right ear hearing loss during service 
beyond the natural progression of the 
disease.  
 
2.  After completion of the above action, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


